Beasley, Judge,
concurring specially.
I concur in the judgment but point out that this case is distinguishable from Hargrove v. State, 188 Ga. App. 336, 337 (4) (373 SE2d 44) (1988), relied upon by appellant.
Defendant in that case was also in conversation with a law enforcement officer about potential drug procurement. This Court deemed it to be inadmissible, as violative of OCGA § 24-9-20, because it “concern(ed) prospective drug activity. It was not alleged that an overt act was taken in furtherance of the conversation” and thus it “did not constitute evidence of a similar crime or transaction.” Id. at 338. Although the situation here is close in kind, in that it only concerned possible prospective drug activity and not “a similar crime or transaction” that would be admissible for certain purposes, it was nevertheless admissible because it was connected to the charge on trial as constituting some evidence that defendant considered himself criminally implicated but sought a way out of his dilemma. Such a connection was not present in Hargrove.
*846Decided June 2, 1997
Reconsideration denied June 17, 1997
Before Judge Moulton.
Donaldson, Bell & Pickett, George P Donaldson III, Mark L. Pickett, for appellant.
Charles M. Ferguson, District Attorney, Ronald S. Smith, Assistant District Attorney, for appellee.